—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered March 15, 1996, convicting him of criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the fourth degree, and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
*555Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that a new trial is required because the trial court improperly charged the jury regarding consciousness of guilt evidence. The charge, when viewed in its entirety, conveyed the proper standard of law and did not confuse or mislead the jury (see, Cupp v Naughten, 414 US 141, 146-147; People v Fields, 87 NY2d 821, 823; People v Pol, 226 AD2d 320; see also, People v Harrison, 151 AD2d 501).
Santucci, J. P., Joy, Friedmann and McGinity, JJ., concur.